CODE OF ETHICS FOR PRESIDIO CAPITAL INVESTMENTS, LLC I. CODE OF ETHICS AND PROFESSIONAL STANDARDS As professionals serving the public in the area of asset management, all officers, directors and employees of Presidio Capital Investments, LLC (“PCI Personnel”) must be guided in their actions by the highest ethical and professional standards and subscribe to this Code of Ethics and Professional Standards. 1. All PCI Personnel must at all times reflect the professional standards expected of those engaged in the investment advisory business, and shall comply with all federal and state securities laws and regulations pertaining to investment advisers. 2. All PCI Personnel are required to report any violation of this Code to PCI’s CCO. 3. At all times, the interest of Presidio Capital Investments, LLC (“PCI”) clients has precedence over personal interests. This applies particularly in the case of purchases and sales of stocks and other securities that are owned, purchased or sold in our advisory and fiduciary accounts. 4. PCI has adopted Insider Trader Policies which set parameters for the establishment, maintenance and enforcement of policies and procedures to detect and prevent the misuse of material non-public information by PCI Personnel. The Insider Trading Policies are a part of this Code of Ethics and Professional Standards. 5. PCI has adopted Personal Trading Policies which set parameters for the establishment, maintenance and enforcement of policies and procedures to detect and prevent PCI Personnel from taking advantage of their fiduciary relationship with our clients. The Personal Trading Policies are a part of this Code of Ethics and Professional Standards. 6. PCI Personnel will not accept compensation of any sort for services from outside sources without the specific permission of PCI’s President. 7. When any PCI Personnel face a conflict between their personal interest and the interests of PCI clients, he or she will report the conflict to the CCO for instruction regarding how to proceed. 8. The recommendations and actions of PCI are confidential and private matters.
